BERDON, J.,
dissenting. In light of the gravity of the sexual harassment endured by the plaintiff, Elizabeth Brittell, the severity and persistence of that harassment, *180the ineffectiveness of the initial remedial measures taken by the named defendant, the department of correction (defendant), the nature of the plaintiffs work environment at the New Haven Correctional Center (correctional center), and the resources available to the defendant, I conclude the trial court erred by finding that the defendant had taken reasonable steps to remedy the harassment.
Title VII of the Civil Rights Act of 1964 (Title VII) makes employment discrimination based on sex illegal.1 In 1980, the Equal Employment Opportunity Commission (commission) declared sexual harassment a violation of Title VII.2 In 1986, the United States Supreme Court confirmed this view by holding in Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 63-69, 106 S. Ct. 2399, 91 L. Ed. 2d 49 (1986), that sexual harassment, in the form of either quid pro quo harassment, or a hostile work environment, constitutes sex discrimination in violation of Title VII.
I begin by reviewing the trial court’s findings, other undisputed facts, and the record as a whole to demonstrate the full extent of the defendant’s failure to take reasonable action to remedy the hostile work environment at the correctional center.
(1) In August, 1990, when the plaintiff was assigned to work at the correctional center, the defendant did not have in place an official policy regarding sexual *181harassment. Nor did the defendant’s employee handbook include a section regarding sexual harassment. Pursuant to the commission’s 1980 compliance manual, employers were to create an “explicit policy against sexual harassment [and] clearly and regularly communicate [it] to employees and effectively [implement it]” in order to prevent sexual discrimination in the workplace. Compliance Manual, supra, § 615, ¶3114, p. 3282. The defendant’s first formal written policy on sexual harassment, administrative directive 2.2, was not formally approved until November 18, 1991. When the policy was published, it was not circulated to the correctional officers, or posted on bulletin boards, or read at roll call meetings.
(2) In August, 1991, the plaintiff notified the defendant that the rumors circulating about her — that she was a “half-man homo” — had made it uncomfortable for her to work at the correctional center. On August 13, 1991, after learning from an inmate in her cellblock, Thomas Trimmer, that one or more of her fellow correctional officers had started and spread these sexually hostile rumors, including the officer “who relieved her when she worked in Charlie Unit,”3 the plaintiff complained to her immediate supervisor. On the advice of her supervisor, the plaintiff also filed an incident report with Major Thomas Langner regarding Trimmer’s comments and similar harassing comments she had heard from inmates since September, 1990.
(3) In late August, 1991, the plaintiff met with the defendant’s Deputy Warden Donald Arasimowicz, and informed him that, even though the comments had subsided in her current post in F block, she feared a renewal of such rumors when she received a new assignment in a different cellblock.
*182(4) The defendant took the following action in response to the plaintiffs complaint of sexual harassment: (a) Questioned four correction officers and Trimmer about the rumors; (b) met with the plaintiff to discuss future monitoring of the situation, and to offer her the help of the employee assistance program; and (c) allegedly reminded all staff members “regarding professional conduct and possible consequences of any ‘harassing’ statements or actions made to or about fellow staff [persons].”4
(5) The defendant failed to do the following in response to the plaintiffs complaint: (a) Interview the officer who relieved the plaintiff when she worked in C block; (b) interview other inmates or officers in her current cellblock, F block, to determine if anyone else had heard the rumors; (c) meet with the plaintiff in the fall and winter of 1991 to monitor the situation; (d) provide the plaintiff with a status report, including results of its investigation and steps it had taken to eliminate the sexually hostile work environment; (e) inform the plaintiffs supervisors of the plaintiffs allegations; and (f) call in the affirmative action unit, or internal affairs unit to investigate the plaintiffs allegations.
(6) The harassing comments recurred near the end of March, 1992. At that time, officer Vemetha Gibson informed the plaintiff that officers Tracey Felton and Kenneth Barnes had been making comments to the inmates about the existence and size of the plaintiffs supposed male genitalia. Moreover, on two separate occasions between January, 1992, and March 30, 1992, “she observed a small hermaphroditic figure scratched into [a] wall with the word ‘heman’ near the guardhouse *183gate, and inside the jail itself, she saw graffiti that she thought pertained to her.
(7) The plaintiff promptly informed Major Mario Pizighelli on April 1,1992, of her concern that staff members were making comments about her sexuality to other staff members and to inmates.5 On April 2, Pizighelli issued a notice to all employees that included much of the defendant’s sexual harassment policy as set forth in administrative directive 2.2. The notice was read, at some point thereafter, for seven days at roll call. At this time, Pizighelli failed to interview any officers in the plaintiffs current cellblock, or her former cellblock, to determine the validity of the plaintiffs grave concerns.
(8) On April 22, 1992, the plaintiff filed a written complaint with Warden Robert J. Gillis in which she detailed the sexually harassing comments that had been made about her by inmates and unnamed officers in each of her prior assignments over the last one and one-half years. She claimed that these comments placed her in danger and that she should be removed from contact with the general inmate population until the rumors had ceased and the responsible correctional officers had been disciplined. Notwithstanding the clear mandate in administrative directive 2.2 that all administrators at the correctional center were to notify the affirmative action unit of all sexual harassment complaints, Gillis failed to inform the affirmative action unit of the plaintiffs complaint. Compelled by the inaction of the defendant, the plaintiff contacted the unit herself on April 30, 1992, and subsequently filed a formal complaint on May 18.
(9) On April 23, 1992, approximately three weeks after it received the plaintiffs complaint about the *184recurrence of rumors spread by various staff members, the defendant issued a memo to the staff — to be read for seven days at roll call — that stated a “good security program presumes that rumors and gossip about individual staff members . . . not be shared with, or discussed in the presence of, inmates.”
(10) On or about the same day, the plaintiff was again subjected to harassing comments regarding her sexuality from Douglas Franklin, an inmate, who referred to her as a “half-man bitch.” The incident had a devastating effect on the plaintiff, leaving her emotionally distraught. After reporting the incident to her immediate supervisors, she told them she could not continue working in such a hostile work environment, and then she took a leave from the correctional center.
(11) Less than one week later, on April 28, 1992, the plaintiff met with Pizighelli and provided him with the names of three correction officers — Gibson, Barnes and Ricardo Flores — that she believed could identify those responsible for the rumors concerning her sexuality. Up until that point, Pizighelli had not interviewed any of the plaintiffs coworkers. It took Pizighelli more than one week to complete the interview of these three officers.
(12) On May 7, 1992, Pizighelli met with the plaintiff at her request. At this meeting, or one of his earlier meetings with the plaintiff, Pizighelli was notified that he should speak with Felton regarding the origination and/or the spreading of the harassing rumors. Pizighelli, however, never interviewed Felton.
(13) The plaintiff also was placed on sick leave, effective May 9, 1992. While on sick leave, on May 14, 1992, she met with Ana T. Scott and Michelle Garvey of the defendant’s affirmative action unit to discuss her sexual harassment complaint. At this meeting, the plaintiff asked Scott and Garvey to interview officers Felton, *185Barnes, Paula Matthews, Manuel Ray, Flores and Anthony Storey, as well as some of the supervisors, Lieutenant Carol Moore, Captain Moses Riddick and Captain Dennis Barile about who had originated and/ or circulated the harassing rumors. Scott and Garvey waited until August 6, 1992, to interview persons on the plaintiffs list. Scott and Garvey did not perform any type of investigation into the plaintiffs complaint between May 14 and August 6, 1992, a period of almost three months.
(14) On August 6,1992, Scott and Garvey finally interviewed some of the persons on the plaintiffs eleven person list: noticeably absent from the one day interview session was Felton, the same person whom Pizighelli had failed to interview, and one of the officers who attended the training academy with the plaintiff.
(15) After conducting these interviews, Scott and Garvey found the harassing rumors had been spread by unnamed officers and that the rumors originated at the academy, and they recommended that Gillis transfer the plaintiff to another institution within reasonable commuting distance of New Haven. They refused to recommend any further action because they stated they could not establish who was responsible for the rumors.
(16) When Gillis received the report of the affirmative action unit he interpreted it to be the close of the investigation. Gillis then met with the plaintiff, and informed her that he could not assure her that the rumors had stopped. He also told her that in the immediate future, she was to be treated “as a member of the regular work force,” and “that she would have to return to the regular rotation cycle . . . applicable to all correction officers” — that is, she could no longer work in the guardhouse away from inmates and most of her fellow officers. The plaintiff refused to return to the cellblocks and dormitories of the inmate areas because she felt *186too threatened to do the job correctly. She then applied for and was granted unpaid medical leave.
(17) At his final meeting with the plaintiff in August, 1992, Gillis discussed the option of transferring her to another correctional institution. The plaintiff resisted this move because she was worried that the harassment would continue because correction officers and/or inmates from the correctional center would eventually be transferred to her new location.
(18) The plaintiff continued on unpaid medical leave from August 25, 1992 to April, 1994. While on medical leave, the defendant offered her a hardship transfer to one of its facilities in either Cheshire or Niantic. After failing to submit necessary medical documents in April, 1994, the plaintiff was considered to have resigned.
The plaintiff must establish the following five criteria to prove the defendant should be held hable for a hostile work environment: “(1) she belongs to a protected class; (2) she was subject to unwelcome sexual harassment; (3) the harassment was based on sex; (4) the harassment affected a term, condition, or privilege of employment. . . and (5) the employer knew or should have known of the harassment and failed to take prompt remedial action.” Hirras v. National R. Passenger Corp., 95 F.3d 396, 399 (5th Cir. 1996), citing Jones v. Flagship International, 793 F.2d 714, 719-20 (5th Cir. 1986), cert. denied, 479 U.S. 1065, 107 S. Ct. 952, 93 L. Ed. 2d 1001 (1987). The trial court found that the plaintiff established the first four criteria, but not the fifth. Therefore, as the majority correctly points out, the plaintiff bears the burden on appeal of proving that the trial court’s determination that the defendant had taken reasonable steps to eliminate the harassment was clearly erroneous.
The reasonableness of the defendant’s remedial actions in a sexual harassment case depends upon several factors. The most relevant factors for our analysis *187of this case are: (1) “ ‘the frequency of the discriminatory conduct’ Faragher v. Boca Raton, 524 U.S. 775, 787, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998), quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993); (2) “the severity and persistence of the harassment”; Hirras v. National R. Passenger Corp., supra, 95 F.3d 400; (3) “ ‘the effectiveness of any initial remedial steps’ ”; id.; (4) “the nature of the work environment”; Snell v. Suffolk County, 782 F.2d 1094, 1104 (2d Cir. 1986); and (5) “the resources available to the employer.” Id. I will review each factor seriatim.
The harassment reported by the plaintiff was frequent and of the utmost gravity. Gillis testified that by causing and perpetuating this harassment of the plaintiff, his employees had created “one of the most serious security issues that can develop in a correctional institution.” Moreover, Gillis and Arasimowicz knew as early as August, 1991, that the rumors had affected the plaintiffs psyche and that she was worried they would recur in her next assignment and that she would have a difficult time gaining the respect of the inmates in another cellblock. Furthermore, Pizighelli testified that, in May, 1992, the plaintiff was very distraught and had lost confidence in her ability to perform her duties as a result of the sexual harassment. Indeed, Storey informed Scott and Garvey of the affirmative action unit in August, 1992, that he thought the plaintiffs life would be endangered if she were assigned to a cellblock again.
The harassment was severe and persistent. First, the trial court concluded that the sexual harassment was severe or pervasive enough to alter the conditions of the plaintiffs employment and to create an abusive working environment. Second, the plaintiff offered medical testimony that her prolonged exposure to harassment initiated by her fellow officers had caused her severe or moderately severe mental depression that *188precluded her return to the correctional institution environment. Indeed, Mark Rubenstein, the plaintiffs psychiatrist, testified that her condition would necessitate a lifetime of treatment by psychotherapy and medication. Third, and most importantly, the pervasiveness of the harassment was so evident that the trial court found that, even if the plaintiff worked out of sight of the inmates, she could not have returned to the correctional center in August, 1992.
The defendant’s initial remedial steps did not eliminate the hostile working environment at the correctional center. Although the law does not require that an employer’s response to a sexual harassment complaint be perfect; Knabe v. Boury Corp., 114 F.3d 407, 412 (3d Cir. 1997); it does require the response to be adequate. Although the trial court found that the rumors had subsided for a period of time after the August, 1981 incident, it never found that the hostile environment had ceased at any point. Less than seven months after she first complained of the harassment, the plaintiff was confronted with graffiti and a cartoon that she felt were directed toward her alleged “half-man homo” status. The plaintiff also was informed by a fellow officer that two other officers were spreading rumors about the existence and size of her supposed male genitalia. Moreover, nine months after the plaintiff filed her first complaint, and one month after she filed her second complaint, the harassment had become so severe that the plaintiff was given permission to take a temporary medical leave of absence. Furthermore, three months after the plaintiff filed her second complaint, the defendant conceded to her that it had not and could not stop the harassing rumors. Indeed, the defendant’s decision to transfer the plaintiff to another correctional facility after receiving the affirmative action unit’s finding of a hostile working environment at the correctional center was an implicit admission that, because its remedial *189actions were inadequate, it had to remove her to another location.
The nature of the plaintiffs work environment at the correctional center, a maximum security prison staffed by persons who adhered to a code of silence, does not excuse the defendant for its slow and inadequate responses to the plaintiffs complaints. An employer cannot sit back and wait for complaints from its employees. Hansel v. Public Service Co., 778 F. Sup. 1126, 1133 (D. Colo. 1991). It was the defendant’s duty to conduct an investigation, not the plaintiffs.6 Once the defendant learned of the plaintiffs claim of harassment, it had an obligation “to investigate whether acts conducive to the creation of an atmosphere of hostility did in fact occur. . . Watts v. New York City Police Dept., 724 F. Sup. 99, 108 (S.D.N.Y. 1989). A delayed and meager investigation of an employee’s sexual harassment complaint has an insidious effect on the work environment. “A slow response may be perceived as a reluctant response and call into question the bona fides of an employer’s anti-harassment program.” (Internal quotation marks omitted.) Payton v. New Jersey Turnpike Authority, 148 N.J. 524, 537, 691 A.2d 321 (1997). Nevertheless, at all times after the plaintiff filed her first complaint, the defendant delayed extensive investigations into the plaintiffs complaints until she came forward with the names of the specific officers and supervisors allegedly involved. For example, it did not interview anybody after she filed her second complaint until she came forward four weeks later with the names of three officers. Even so, however, the defendant did not always act on the plaintiffs leads.7 Furthermore, *190the defendant took no action to eliminate the known harassment when the plaintiff was on her temporary sick leave in May, 1992. It waited for the affirmative action unit’s report, a report that would not be issued for more than three months.
The defendant’s remedial actions were not reasonable because it did not utilize all the resources available to eliminate the sexual harassment inflicted on the plaintiff. First, the defendant failed to disseminate a formal policy on sexual harassment prior to the plaintiffs first complaint of sexual harassment. Consequently, its employees, supervisors and officers alike, were not fully aware of the severity of the plaintiffs initial claims in August, 1991. Moreover, because the statement was not tied to an established policy, or to the clear disciplinary guidelines of the employee manual or of Title VII discrimination cases, most employees probably did not understand the importance of the defendant’s statement.
Second, the defendant never sought to have the affirmative action unit, a unit designed to respond to complaints of discrimination, investigate the plaintiffs complaints. In a work environment like a prison, where it is essential to maintain security and confidentiality, the harassment investigation “should be conducted by someone outside the concerned department, such as a personnel manager, or even [from] outside the [defendant], such as an outside counsel. Both the alleged harasser and his victims should be interviewed and written statements obtained. Other employees with knowledge should be interviewed and statements obtained from them as well. Confidentiality must be maintained during this process. A detailed report, which includes a recommendation, should be prepared by the investigator. Finally, the results of the investigation should be communicated to both the complainant and the victim.” H. Comisky, “ ‘Prompt and Effective *191Remedial Action?’ What Must an Employer Do to Avoid Liability for ‘Hostile Work Environment’ Sexual Harassment?” 8 Lab. Law. 181, 199-200 (1992). Noticeably, the defendant did not seek outside help to conduct its investigation of the plaintiffs complaints. It was the plaintiff herself who sought help from the affirmative action unit. Moreover, the defendant did not issue results of its initial investigation in August, 1991, to the plaintiff.
Finally, the defendant abdicated its responsibility to preserve confidentiality in the investigative process. The defendant knew that one of the inmates, Trimmer, had implicated one or more officers in C block in spreading the harassing rumors. The defendant, however, refused to interview any officers or inmates in C block to verify this allegation. According to Langner, it was not reasonable to interview staff and/or inmates about Trimmer’s allegation because “they may start talking to someone else about the subject and other people may hear what is going on. . . . It is just something you wouldn’t want to put in anybody’s ears but the person or people involved in the incident itself.” It is illogical and inconsistent with the goals of Title VII for the defendant to justify its inadequate investigation of the plaintiffs complaint that harassing rumors were being spread by a fellow officer by arguing that a more thorough investigation would have resulted in more rumors being spread. Because it is the employer’s responsibility to remedy harassment in the workplace, it is equally the employer’s responsibility to prevent harassment from arising in the investigative process.
In conclusion, the defendant’s actions failed to satisfy either of “the twin purposes of ending the current harassment and deterring future harassment — by the same offender or others.” Fuller v. Oakland, 47 F.3d 1522, 1528-29 (9th Cir. 1995). Because the defendant’s *192chosen remedies were ineffectual, it should be held liable for the hostile work environment. I would reverse the judgment of the trial court and remand this case for further proceedings to determine the plaintiffs damages.
Accordingly, I dissent.

 Title 42 of the United States Code § 2000e-2 provides in relevant part: “(a) It shall be an unlawful employment practice for an employer—
“(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or national origin . . . .”


 See Equal Employment Opportunity Commission Compliance Manual (CCH 1980) § 615, ¶3114, p. 3267 (compliance manual). The commission derives its authority to issue guidelines on employment discrimination, including sexual harassment, from 42 U.S.C. § 2000e-16 (b).


 “Charlie Unit’' represents C block at the correctional center.


 No documentary evidence of such a reminder or its content was admitted at trial. Moreover, no one, including Arasimowicz and Warden Robert J. Gillis, had any idea about the form or content of the reminder or to whom the reminder was given. Furthermore, there was no testimony as to how many times this message was given to the staff members.


 Although Pizighelli replaced Langner, he was not aware that the plaintiff had made a prior complaint in August, 1991, concerning similar harassing comments.


 A complainant, such as the plaintiff, cannot be expected to conduct her own investigation of the harassment because it could possibly expose her to more hostility from her coworkers.


 Pizighelli and the affirmative action unit failed to interview Felton, even though he attended the training academy with the plaintiff, and the defendant knew or had reason to know that the rumors originated at the academy.